Defendant appeals from a judgment of conviction had upon an information wherein he is charged with the commission of the crime of burglary. This case may be characterized as a companion case to People v. Clinton et al., ante, p. 262 [233 P. 78]. The language contained in the charging part of the information is identical and the facts adduced at the trial are substantially the same. The same points are urged for reversal here as were urged there. [1] Upon the authority of People v. Clinton etal., the judgment is reversed and cause remanded for a new trial.
Knight, J., and Tyler, P.J., concurred.